Citation Nr: 1638193	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-31 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to increases in the staged [10 percent under Diagnostic Code (Code) 5261 from October 22, 2008, and a combined 20 percent (based on a formulation of 10 percent under Code 5261 and 10 percent under Code 5257) from July 11, 2014] ratings assigned for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from April 2006 to October 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for residuals of a right knee injury, rated 10 percent, effective October 22, 2008.  An interim (October 2014) rating decision increased the rating to a combined 20 percent effective July 11, 2014.   

In a July 2010 VA Form 9, the Veteran requested a hearing before the Board; he failed to appear for such hearing scheduled May 17, 2012, and the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).  In March 2014, the case was remanded (by a Veterans Law Judge (VLJ) other than the undersigned) for additional development. 


FINDINGS OF FACT

1.  At no time under consideration is the Veteran's right knee disability shown to have been manifested by compensable limitation of flexion or extension limited at more than 10 degrees.

2.  From October 22, 2008, through March 2, 2009, and since November 5, 2012, the Veteran's right knee disability is shown to have also been manifested by mild, but not greater, instability; from March 3, 2009, through November 4, 2012, instability or subluxation was not shown.  


CONCLUSION OF LAW

The Veteran's right knee disability warrants staged ratings of:  a combined 20 percent (based on a formulation of 10 percent under Code 5257 and 10 percent under Code 5261), but no higher, from October 22, 2008, through March 2, 2009; 10 percent (under Code 5261), but no higher, from March 3, 2009, through November 4, 2012; and a combined 20 percent (10 percent under Code 5257 and 10 percent under Code 5261), but no higher, from November 5, 2012, to the present.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Codes 5257, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the appeal is from the rating decision that granted service connection for the Veteran's right knee disability and assigned an initial rating and effective date for the award, statutory notice was fulfilled, and is no longer necessary.  A statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.  A deficiency in notice is not alleged.

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in March 2009, September 2012, and July 2014.  The Board finds the examination reports adequate for rating purposes as they note all findings needed to properly adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The current rating for the Veteran's right knee disability is a combined rating under Codes 5257 and 5261.  Code 5257 (for recurrent subluxation or lateral instability) provides for a 10 percent rating, when impairment is slight; 20 percent, when moderate; and (a maximum) 30 percent, when severe.  Code 5261 (for limitation of leg extension) provides for a 0 percent rating when extension is limited to 5 degrees; 10 percent when limited to 10 degrees; 20 percent when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and (a maximum) 50 percent, when limited to 45 degrees.  38 C.F.R. § 4.71a.

Knee disability may also be rated under Codes 5256, 5258, 5259 and 5260.  Code 5256 applies when the knee is ankylosed.  The Veteran's right knee is not shown to have been ankylosed for any period of time under consideration; therefore, Code 5256 does not apply.  Code 5258 applies when there is dislocated semilunar cartilage.  Such pathology is not shown during the pendency of the instant claim; therefore, Code 5258 is not for application in this case.  Under Code 5259, a 10 percent rating is assigned for symptomatic removal of semilunar cartilage.  As the Veteran's right knee surgery in service involved partial removal of semilunar cartilage, Code 5259 must be considered.  Under Code 5260, for limitation of leg flexion, a 0 percent rating is warranted when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a (maximum) 30 percent rating when limited to 15 degrees.  38 C.F.R. § 4.71a.

Separate ratings may be assigned for separate symptoms, including for [compensable] limitations of flexion and extension, instability, and dislocation of semilunar cartilage or symptomatic removal of semilunar cartilage. VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990  (2004).  

In determining the degree of limitation of motion, the provisions of 38 U.S.C.A. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

When the appeal is from the initial rating assigned with an award of service connection, the entire period of time from the effective date of the award to the present is for consideration, and separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015).  

Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's award of service connection for his right knee disability is effective from the day following the date of his separation from service.  His service treatment records (STRs) show that in January 2007 he sustained a right knee injury.  An April 2007 MRI found a posterior cruciate ligament (PCL) tear and a small Baker's cyst (but no specific meniscal debridement).  In July 2007, he underwent arthroscopic surgery which included a lateral meniscectomy and chondroplasty of the patella and medial femoral condyle; the PCL was not repaired, as the physician indicated that in most cases PCL "...repair is not performed due to the morbidity associated with it..."  See July 2008 Medical Evaluation Board record.  

Postoperative STRs reflect that the Veteran's right knee showed slight instability.  A September 2007 physical therapy record notes moderate instability for straight posterior instability and postero-lateral rotational instability, but normal stability on straight anterior, anterior-lateral rotational, straight medial, anterior-medial, straight lateral, and postero-medial rotational testing.  A May 2008 physical therapy record noted a 1+ positive Lachman's test.  A May 2008 MRI found a tear of the PCL, moderate thinning of the articular cartilage, a moderate sized popliteal cyst, and intact meniscal tissue; multiplanar imaging found normal appearance of the lateral and medial menisci.  On June 2008 examination of the right knee (as part of Medical Evaluation Board proceedings), range of motion was 0 to 130 degrees, with pain at full flexion.  There was 2+ laxity on the anterior drawer test, fullness and tenderness in the popliteal fossa, and the Veteran was unable to squat due to right knee pain.  He reported that he exercised at a gym on a regular basis and was able to complete 30 to 40 minutes a day on an elliptical trainer (which caused mild knee pain).   

On March 3, 2009, VA examination, the Veteran complained of right knee pain, stiffness, weakness, instability, swelling, and effusion, but denied flare-ups; he reported using a knee brace frequently.  May 2008 x-rays showed no suprapatellar effusion, acute fracture, or dislocation; mineralization and joint spaces were normal.  Soft tissue swelling and an overall thickened appearance of the distal patellar tendon shadow were shown.  On examination, his gait was normal.  While there was tenderness and guarding of movement, there was no instability, crepitation, grinding, or patellar abnormality; clicking or snapping was present.  Range of motion testing showed flexion was to 125 degrees and extension was to 0 degrees.  Objective evidence of pain was noted with active motion; however, there were no additional limitations after repetitive testing.  The examiner opined that the Veteran's right knee disability would affect his occupation as a waiter; notably, he opined that the impact on chores and shopping was 'mild,' and the impact on exercise and sports was 'severe.'    

In a lay statement received in March 2009, the Veteran's mother noted that he did 12 weeks of physical therapy, followed by an additional 12 weeks of physical therapy as his physician believed his knee was only at 75% strength following the first round of therapy.  

In a July 2009 statement, the Veteran disagreed with the March 2009 examiner's findings pertaining to stability.  He wrote, "After this injury I can't run or even walk on a treadmill due to the instability and the pain it causes me."  

A January 2010 clinical record notes complaints of right knee pain and discomfort.  On examination the Veteran's gait was coordinated and smooth.  There were no defects or deformities of the joint, bones, or muscles.  He had full range of motion without pain.  Mild medial tenderness and mild crepitus were noted.  The Veteran reported that he works out at the gym four to five days per week doing cardio and weight-lifting exercises.    
  
On September 2012 VA examination (of the left knee), the Veteran reported frequent episodes of right knee joint pain.  He denied using an assistive device for ambulation.  On examination, right knee flexion was to 95 degrees (with objective evidence of painful motion at 80 degrees) and extension was to 0 degrees.  Repetitive use testing did not result in additional limitation of motion, but the Veteran reported functional loss in terms of less movement than normal, pain on movement, disturbance of motion, and interference with sitting, standing, and weight-bearing.  Stability testing showed normal anterior, posterior, and medial-lateral stability without evidence of patellar subluxation/dislocation.  X-rays were unremarkable, arthritis was not found.  

A November 5, 2012, orthopedic surgery consult report notes complaints of right knee pain and instability.  Examination found a normal heel-toe gait.  Bilateral patellofemoral crepitus was noted.  His right knee showed "some" anterior and posterior laxity but was "not grossly unstable."  Lachman's and pivot shift tests were negative.  The Veteran complained of pain with passive extension but had a negative spring sign.  X-rays were unremarkable.  A physical therapy record from the same date notes the Veteran's report that he walks 40 to 45 minutes daily on a treadmill but is limited to light-weight lower extremity training due to knee pain. 

A February 2013 clinical record notes that the Veteran's right knee was stable in the anterior-posterior plane with a "slight degree of laxity" on Lachman's test posteriorly.  He reported working out and going to the gym daily.  MRI showed a small and amorphous PCL, suggesting a chronic tear.  His ACL was intact and the menisci were normal.  

On July 2014 VA examination, the Veteran complained of increased right knee pain with lack of stability, grinding, clicking, and popping.  The examiner noted that an MRI revealed the absence of the PCL.  The Veteran endorsed having flare-ups and reported an inability to walk or stand during such flare-ups.  On range of motion testing, flexion was to 120 degrees (with objective evidence of painful motion at 120 degrees) and extension was to 10 degrees (with objective evidence of painful motion at 10 degrees).  Repetitive use testing did not result in additional limitation of motion, but the Veteran reported functional loss in terms of less movement than normal, pain on movement, and swelling.  Pain was noted on palpation.  On stability testing, posterior instability was 1+ (0 to 5 millimeters); anterior instability and medial-lateral instability were both normal; there was no evidence of subluxation/dislocation.  A February 2013 MRI found a chronic PCL tear and an intact ACL; October 2012 x-rays were normal, there was no arthritis.  The Veteran denied using an assistive device.  The examiner opined that the Veteran's right knee impacts his ability to work as he requires regular breaks from standing or walking every two hours.    
Analysis

The Veteran's right knee disability has been assigned staged ratings (with the latter stage assigned combined).  It has been rated 10 percent under Code 5261  throughout since October 22, 2008, and separately rated 10 percent under Code 5257 from July 11, 2014.  

As was noted above, inasmuch as the Veteran underwent a July 2007 lateral meniscectomy, Code 5259 (for symptomatic removal of semilunar cartilage) is for consideration.  However, the evidence does not indicate that the semilunar cartilage has been (of itself) separately symptomatic at any time under consideration.  Notably, a May 2008 MRI found normal appearance of the lateral and medial menisci.  Accordingly, a separate compensable rating under Code 5259 is not warranted.  See 38 C.F.R. §4.31.  The Board also notes that applicability of Codes 5003, 5256, 5258, 5262, and 5263 has been considered.  However, as the evidence of record does not show that pathology required for ratings under such codes (arthritis, ankylosis, dislocated semilunar cartilage, nonunion or malunion of the tibia or fibula, or genu recurvatum of the knee) was present during the evaluation period, the Board finds that those Codes do not have applicability in this matter (and will not be further discussed).  

Regarding a higher schedular rating for limitation of extension, the next higher (20 percent) rating requires that extension be limited at 15 degrees.  As extension is not shown to have been limited at (or approximating) 15 degrees at any time under consideration (extension was to 0 degrees on March 2009 VA examination, 0 degrees on September 2012 VA examination, and limited at 10 degrees on July 2014 VA examination), a rating in excess of 10 percent under Code 5261 is not warranted for any period of time under consideration.  

Regarding whether a separate rating is warranted under Code 5260 (for limitation of flexion), for such rating to be warranted, there must be limitation of flexion to a compensable level (to 45 degrees or less).  The evidence, outlined above, shows that flexion has been limited to 95 degrees at worst.  Such limitation falls far short of what is needed for a separate compensable rating (flexion limited to 60 degrees warrants only a 0 percent rating).  Accordingly, a separate compensable rating under Code 5260 is not warranted for any period of time under consideration.  

Finally, the Board has considered the separate 10 percent rating for instability under Code 5257 effective July 11, 2014, and finds that an additional period of a "staged" compensable rating is warranted.  Specifically, the Board finds that a separate 10 percent (but no higher) rating under Code 5257 is warranted from the date of award of service connection until  March 3, 2009.  The evidence reasonably shows that when the Veteran was separated from service he had mild instability of the right knee (as reflected by laxity found on anterior drawer testing on Medical Board evaluation); however, nothing in the record suggests that the instability was more than mild (so as to warrant a rating under Code 5257 in excess of 20 percent).  

On March 3, 2009 and September 2012 VA examinations, the Veteran's right knee was found to be stable.  VA medical records for the period from March 3, 2009 through November 4, 2012 do not support a finding of laxity or instability; they show normal gait and a stable knee on examination.  Consequently, a separate compensable rating for instability is not warranted for that period of time.  

The next medical evidence of instability is in a November 5, 2012, orthopedic record which notes some anterior and posterior laxity, but not gross instability.  A February 2013 clinical record notes a slight degree of laxity, and the July 2014 VA examination report notes 1+ posterior instability.  Accordingly, the Board finds that a 10 percent (but no higher) rating is warranted for mild (but not greater) instability from the November 5, 2012 date of notation of the laxity to the present.  

Regarding the finding that the degree of instability shown is no more than mild, the Board notes that examiners have described the instability with terms such as "some," "not grossly unstable," and "slight;" these terms do not reflect or suggest moderate or severe instability.  It is noteworthy that throughout  the Veteran has reported that he exercises regularly.  In June 2008, he reported doing 30 to 40 minutes a day on the elliptical trainer; in  January 2010, he reported doing cardio and weight training four to five days per week; in November 2012, he reported walking 40 to 45 minutes a day on a treadmill; and in February 2013, he reported going to the gym daily.  Such activity appears facially inconsistent with a disability picture of greater than mild knee instability.   To the extent that the Veteran's statements may suggest he experiences right knee instability that is "moderate" rather than "slight" instability, the Board finds that the while the Veteran is competent to describe and characterize his experience of instability, medical evidence informed by professionally conducted objective testing is more probative in determining the particular degree of joint instability that is present.  Accordingly, a rating in excess of 10 percent under Code 5257 is not warranted.

The Board has also considered whether referral of the Veteran's claims for consideration of an extraschedular evaluation is warranted.  38 C.F.R. §3.321(b)(1).  Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe the disability level and symptomatology.  If the schedular rating criteria reasonably describe the disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether there is an exceptional disability picture that includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the Veteran's right knee disability is manifested by reports of pain, reduced range of motion, difficulty standing or walking for prolonged periods of time, and instability.  Such manifestations and related impairment are fully contemplated by the schedular ratings currently assigned.  Furthermore, schedular criteria (outlined above) provide for higher ratings, but those criteria are not met.  There is nothing exceptional or unusual about the Veteran's right knee disability.  Thun, 22 Vet. App. at 115.  

Finally, the evidence reflects that the Veteran has been employed throughout (including as reported on March 2009 VA examination, and January 2010 and November 2012 clinical visits); the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A 20 percent combined (10 percent under Code 5257 and 10 percent under Code 5261) rating is granted for the Veteran's right knee disability for the period from October 22, 2008, through March 2, 2009, subject to the regulations governing payment of monetary awards.   

Ratings for the right knee disability in excess of 10 percent from March 3, 2009, through November 4, 2012 and in excess of 20 percent prior to March 3, 2009 or from November 5, 2012 are denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


